Citation Nr: 0928813	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's service connection claim for a seizure 
disorder.  

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that new and material evidence had not been 
received sufficient to reopen the Veteran's previously denied 
service connection claim for a seizure disorder.  In June 
2009, the Veteran testified at a videoconference Board 
hearing held before the undersigned.  

The Board observes that, in a February 2009 supplemental 
statement of the case, the RO determined that new and 
material evidence had been received sufficient to reopen the 
Veteran's claim of service connection for a seizure disorder 
and reopened and denied this claim on the merits.

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a seizure disorder is as stated on the 
title page.  Regardless of the RO's actions, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the 
Veteran's application to reopen his service connection claim 
for a seizure disorder; this decision was not appealed and 
became final.  

2.  Evidence submitted since September 1991 includes medical 
evidence suggesting aggravation of the Veteran's seizure 
disorder during active service.    

3.  The evidence demonstrates that the Veteran had a pre-
existing seizure disorder at the time of his entry on to 
active service.  

4.  The Veteran's seizure disorder, which existed prior to 
service, did not increase in severity or become permanently 
worsened during active service.  


CONCLUSIONS OF LAW

1.  The  September 1991 rating decision denying the Veteran's 
application to reopen his service connection claim for a 
seizure disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

2.  Evidence received since the September 1991 rating 
decision denying reopening of the service connection claim 
for a seizure disorder is new and material; thus, this claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

3.  The Veteran's seizure disorder, which existed prior to 
service, was not aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.306 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letter issued in April and June 2004 and September 2006, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA substantially has satisfied the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The April 2004 and September 2006 letters also defined new 
and material evidence, advised the Veteran of the reasons for 
the prior denial of the claim of service connection for a 
seizure disorder, and noted the evidence needed to 
substantiate the underlying claim.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, although the 
evidence supports reopening the Veteran's claim of service 
connection for a seizure disorder, it does not support 
granting this claim on the merits.  Thus, any failure to 
notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in the September 2006 VCAA 
notice letter, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the appellant of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's previously denied claim of service connection for 
a seizure disorder is being reopened and denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran has been provided with examinations which address 
the contended casual relationship between his seizure 
disorder and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

New and material evidence

In September 1991, the RO denied, in pertinent part, the 
Veteran's application to reopen a previously denied claim of 
service connection for a seizure disorder.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  The Veteran did not initiate an appeal of 
the September 1991 rating decision and it became final.

The claim of service connection for a seizure disorder may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his previously denied service 
connection claim for a seizure disorder in a letter dated on 
March 1, 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2008).  As relevant to 
this appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Newly submitted evidence is presumed credible for the 
purposes of reopening the appellant's claim, unless it is 
inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); 
see also Robinette v. Brown, 8 Vet. App. 69 (1995).

In the present case, the Veteran has submitted additional 
medical evidence in support of his application to reopen.  
For the reasons to be discussed below, at least some of this 
evidence is new and material, and his claim of service 
connection for a seizure disorder is reopened for 
adjudication on the merits.  

First, the Veteran has submitted additional private medical 
evidence in the form of a December 1998 letter from his 
private physician which confirms a current disability of a 
seizure disorder.  This letter also states that the Veteran 
has been seen by this doctor for the past 10 years and has 
exhibited 6-8 seizures per year.  He also was afforded VA 
neurological examination in June 2008 with a December 2008 
addendum to this examination report.  This examination report 
also confirmed the presence of a current seizure disorder 
which had been present since the Veteran's childhood.    

The Board notes first that this evidence is new in that it 
was not previously submitted at the time of the September 
1991 rating decision.  This newly submitted evidence is not 
cumulative and redundant of evidence already of record 
because it suggests that the Veteran has a current diagnosis 
of a seizure disorder which may have increased in severity 
during or after active service.  Specifically, the December 
1998 letter from the Veteran's private doctor indicates that 
his seizure frequency has increased to 6-8 episodes per year 
in contrast to a finding of 3-4 episodes per year on 
neurological consultation in 1973.  More recent VA treatment 
records from 2008 indicate that the Veteran has reported 
seizure episodes of 4-5 times per month currently as compared 
to 3-4 times per month during service.  This suggests a 
further increase in the Veteran's seizure disorder 
symptomatology.  No such evidence was of record at the time 
of the prior denial in September 1991 when the RO found no 
evidence of an increase in the severity of the Veteran's 
seizure disorder.  Because the newly submitted evidence 
establishes an increase in symptomatology that is related 
potentially to the Veteran's service, it is material because 
it bears directly and substantially upon the specific matter 
under consideration.  Additionally, this evidence, by itself 
or in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for a seizure disorder.  

Given the foregoing, the Board finds that the newly submitted 
evidence to be both new and material.  Having submitted new 
and material evidence, the Veteran's service connection claim 
for a seizure disorder is reopened and will be adjudicated on 
the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

Service connection

The Board observes initially that, because the RO reopened 
the Veteran's service connection claim for a seizure disorder 
and adjudicated it on the merits in a February 2009 
supplemental statement of the case, he is not prejudiced by 
the Board's adjudication of this issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

The Veteran seeks service connection for a seizure disorder, 
to include grand mal epilepsy.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

In the present case, the evidence suggests the Veteran's 
seizure disorder pre-existed his entrance into active service 
in November 1969.  A Veteran is presumed to be in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003).  A 
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

In VAOPGCPREC 3-2003, VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

The Veteran's service treatment records are negative for any 
diagnosis of a seizure disorder at the time he was examined 
and found fit for military service in April 1969.  In 
November 1969, the Veteran was afforded a neurological 
consultation for a series of fainting spells.  He stated that 
he has experienced these episodes since he was 10 years old.  
His brother and his father had similar symptoms.  An EEG 
study performed in November 1969 was within normal limits.  
Neurological examination of the Veteran revealed no 
abnormalities or neurological deficits.  The diagnosis was 
vasovagal syncope with insufficient evidence to support a 
convulsive disorder.  

The Veteran's pre-service medical treatment records for his 
fainting spells were requested from St. Luke's and Texas 
Children's Hospital.  These records confirmed that he first 
presented for private medical treatment in 1957 for headaches 
of 3-4 years history and a recent marked personality change.  
Schizophrenia or a personality disorder were suspected.  In 
October 1961, the Veteran was seen for a history of 
unconsciousness spells which began at age 6.  X-rays of the 
skull were within normal limits.  An EEG study displayed some 
questionable episodes of 14 and 6 per second positive spikes 
in sleep and bursts of 15 per second rhythmic actively in the 
frontal leads during overventilation but otherwise was 
without abnormality.  

A March 1970 profile was issued to the Veteran on the basis 
of "spells of fainting."  He was not to perform any duties 
in which a "sudden loss of consciousness would be dangerous 
to himself or others."  A November 1973 neurological 
consultation noted a history of periods of unconsciousness 
since the Veteran was 7 years of age occurring 3-4 times per 
year.  It was noted that, despite both military and private 
medical evaluation, no abnormalities had been detected or 
diagnoses rendered.  The impression was probable seizure 
disorder.  An EEG study was recommended.  

On his November 1973 service separation medical examination, 
the Veteran's seizure disorder was noted.  His 
unconsciousness episodes were described as lasting 
approximately 10 minutes and occurring 2-3 times per year.  
The Veteran also reported periods of unconsciousness on a 
concurrent report of medical history prepared in November 
1973.  

As an initial matter, the Board finds that, despite the fact 
no seizure disorder was noted on the Veteran's service 
entrance examination, clear and unmistakable evidence has 
been presented establishing that a seizure disorder existed 
prior to service.  Private medical treatment records from St. 
Luke's and Texas Children's Hospital dated between 1957 and 
1961 confirm the Veteran's pre-service treatment for periods 
of unconsciousness.  The Veteran's own testimony acknowledges 
his pre-service diagnosis of a seizure disorder.    

The Board now must determine whether the Veteran's seizure 
disorder, which clearly existed prior to service, was 
aggravated by such service.  See 38 C.F.R. § 3.306(b) (2008).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2008).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under 38 U.S.C.A. § 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Id.  

In the present case, the Board observes that the private and 
VA medical evidence confirms the Veteran's current and 
ongoing medical treatment for a seizure disorder.  As noted 
above, the Veteran has submitted a December 1998 letter from 
his private physician indicating he has treated the Veteran 
for the past 10 years for a seizure disorder.  Despite the 
fact the Veteran has been prescribed medication for his 
seizures, he still experienced them approximately 6-8 times 
per year.  VA medical treatment records dated as recently as 
2008 also confirm a current seizure disorder.  

To determine whether the Veteran's seizure disorder was 
aggravated during service, he was afforded a June 2008 VA 
medical examination.  The examination was conducted by a VA 
physician and neurologist.  The examiner noted the Veteran's 
pre-service history of a seizure disorder, first diagnosed at 
approximately age 7.  A family history of seizure disorders 
also was noted.  The Veteran reported starting on anti-
seizure medication prior to service.  By the Veteran's 
report, his seizures increased to 3-4 episodes per month 
during service.  He stated that he was no longer on anti-
seizure medication during service.  He did report illicit 
drug use during service, including cocaine, heroin, 
marijuana, and other drugs, however.  After examining the 
Veteran and noting his medical history, the VA examiner 
diagnosed a history of a generalized tonic-clonic seizure 
disorder, pre-dating military service, inadequately 
controlled.  

In a December 2008 addendum to the June 2008 VA examination 
report, after reviewing the Veteran's claims file, including 
his service treatment records, the VA examiner concluded that 
there was "no definitive evidence" that the Veteran's 
seizure disorder was aggravated during military service in 
excess of what would be considered the natural progress of 
the disability.  To the extent that the frequency of the 
Veteran's seizures may have increased during military 
service, the VA examiner noted in December 2008 that the 
Veteran offered poor cooperation with attempts to control his 
seizures during service and used recreational drugs at that 
time.  Thus, the VA examiner concluded that no aggravation 
was demonstrated during the Veteran's active service.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
seizure disorder.  Clear and unmistakable evidence has been 
presented establishing both that the Veteran's seizure 
disorder existed prior to service and was not aggravated by 
such service.  Thus, the presumption of soundness does not 
apply.  38 U.S.C.A. § 1111 (West 2002).  The Veteran's pre-
service medical treatment records for his seizure disorder 
have been obtained.  On review of the medical history and 
physical examination of the Veteran, a VA neurologist 
concluded in 2008 that the Veteran's pre-existing seizure 
disorder was not aggravated by active service.  Additionally, 
because the evidence does not indicate an increase in 
disability for this disorder in excess of that attributable 
to the natural progress of the disease, the Board also finds 
that the presumption of aggravation does not apply.  
38 U.S.C.A. § 1153 (West 2002).  The 2008 VA medical opinion 
found the Veteran's non-compliance with in-service medical 
treatment and medication, as well as his use of illicit 
drugs, resulted merely in a flare-up of his seizures.  

The Veteran himself has alleged that his seizure disorder was 
aggravated during military service.  As a layperson, however, 
he normally is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Because 
neurological disabilities are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, they are not susceptible of lay opinions on 
etiology.  Accordingly, the Veteran's lay statements 
concerning the etiology of his seizure disorder do not 
constitute competent medical evidence.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the 
previously denied service connection claim for a seizure 
disorder is reopened; to this extent only, the appeal is 
granted.  

Entitlement to service connection for a seizure disorder is 
denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


